Citation Nr: 1412924	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a genitourinary disorder, manifested by low sperm count and erectile dysfunction, claimed as secondary to in-service herbicide exposure and service-connected posttraumatic stress disorder (PTSD) and coronary artery disease.

(The issue of entitlement to payment or reimbursement of medical expenses incurred from April 26, 2008, to May 5, 2008, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and the Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in the Republic of Vietnam.  The Veteran had additional service in the Army National Guard.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2010, the Veteran and his spouse testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The issue was previously before the Board in May 2010.  At that time, the Board determined that one of the issues certified for appellate review was service connection for heart disease, to include coronary artery disease and ischemic heart disease.  Thereafter the Board stayed this issue pending the issuance of regulations establishing presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for ischemic heart disease, Parkinson's disease, and B cell leukemias.  

In May 2010 the Board noted that during his March 2010 hearing, the Veteran asserted that his claimed genitourinary disorder, manifested by low sperm count and erectile dysfunction, was caused by medications prescribed for his claimed heart disorder.  Thus the Board found that the claim of entitlement to service connection for a genitourinary disorder was inextricably intertwined with the claim of entitlement to service connection for heart disease and that adjudication of the claim must be deferred/stayed until the stay on the Veteran's heart claim is lifted, i.e., final regulations are published.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

It is noted that final regulations establishing the presumption of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for ischemic heart disease have been rendered.  38 C.F.R. § 3.309(e) (2013).  

In a RO rating decision dated in August 2011, the Veteran was granted entitlement to service connection for coronary artery disease status post coronary artery bypass graft with history of myocardial infarctions associated with herbicide exposure.

As the Board found in May 2010 that the Veteran asserted that his genitourinary disorder was caused by medications prescribed for his claimed heart disorder and as the Veteran is now in receipt of service-connected benefits for coronary artery disease, the Board has recharacterized the issue as entitlement to service connection for a genitourinary disorder, manifested by low sperm count and erectile dysfunction, claimed as secondary to in-service herbicide exposure and service-connected PTSD and coronary artery disease.

The Board notes that additional evidence has been associated with the claims file since the February 2010 statement of the case (SOC).  The Veteran has not submitted a waiver of his right to have the RO initially consider this additional evidence, such as in a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, as the claims are being remanded, the AOJ will have an opportunity to consider the evidence in the first instance.

In a statement received in May 2013 the Veteran raised the issue of entitlement to an evaluation in excess of 70 percent disabling for PTSD.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA Compensation and Pension (C&P) examinations regarding the etiology of his genitourinary disorder, manifested by low sperm count and erectile dysfunction, in July 2012 and November 2012.  These examinations found that the Veteran's erectile dysfunction was not related to the Veteran's heart disease.

In July 2012 the examiner reported that the Veteran's erectile dysfunction started at the time of his heart surgery.  He was taking medications for his prostate prior to surgery and had no problems with erection.  The Veteran was noted to take Simvistatin and Lisinopril for hyperlipidemia and hypertension.  The examiner opined that the Veteran's erectile dysfunction is not due to his heart problem or medication for heart problem.

In November 2012 the examiner reported that it was coincidental that the Veteran's erectile dysfunction started at the time of his heart disease.  The rationale provided was that heart disease does not lead to erectile dysfunction.

The Board notes that the examination reports do not contemplate whether the Veteran's erectile dysfunction is aggravated by his service-connected heart disease or by the medications that he takes for his service-connected heart disease and/or PTSD.  As such, the Board finds the examinations to be inadequate and finds that the Veteran must be afforded another VA medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (If a medical opinion is provided in the context of service connection, whether or not there was an obligation to do so, this duty also requires that it be adequate).

In addition to the Veteran's active service, the Veteran had additional service with the Arkansas Army National Guard.  It does not appear that records regarding this service have been obtained and associated with the claims file.  On remand, take all appropriate action to obtain and associate with the claims file the records of the Veteran's service in the Arkansas Army National Guard.

The Veteran receives consistent care from VA.  On remand, the Veteran's treatment records from VA must be updated.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since February 2014.

2.  Attempt to obtain both medical and personnel records of the Veteran's service with the Arkansas Army National Guard.  Inquiries should be submitted to Arkansas Army National Guard Adjutant General's Office as well as to the National Personnel Records Center and the National Archives if unable to locate any additional records through other channels.  If no additional records can be located, make a formal finding as to their unavailability and inform the Veteran of the status of the records and advise him that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any current genitourinary disorder, manifested by low sperm count and erectile dysfunction.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any genitourinary disorder, manifested by low sperm count and erectile dysfunction, found to be present was incurred in or aggravated by service, including due to exposure to herbicides?  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any genitourinary disorder, manifested by low sperm count and erectile dysfunction, found to be present was caused by his service-connected coronary artery disease, status post coronary artery bypass graft and/or posttraumatic stress disorder? 

(c) Is it at least as likely as not that the Veteran's service-connected coronary artery disease, status post coronary artery bypass graft, and/or posttraumatic stress disorder, including any medications prescribed for these conditions, aggravated any genitourinary disorder, manifested by low sperm count and erectile dysfunction, found to be present?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of genitourinary disorder (i.e., a baseline) before the onset of the aggravation. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

